        Case 1:21-cv-02267-LMM Document 17 Filed 06/02/21 Page 1 of 2


                                   UNITED STATES JUDICIAL PANEL
                                                on
                                    MULTIDISTRICT LITIGATION



IN RE: PARAGARD IUD PRODUCTS LIABILITY
LITIGATION                                                                                       MDL No. 2974



                                       (SEE ATTACHED SCHEDULE)



                            CONDITIONAL TRANSFER ORDER (CTO í22)



On December 16, 2020, the Panel transferred 49 civil action(s) to the United States District Court for the
Northern District of Georgia for coordinated or consolidated pretrial proceedings pursuant to 28 U.S.C. §
1407. See _F.Supp.3d_ (J.P.M.L. 2020). Since that time, 151 additional action(s) have been transferred to the
Northern District of Georgia. With the consent of that court, all such actions have been assigned to the
Honorable Leigh Martin May.
It appears that the action(s) on this conditional transfer order involve questions of fact that are common to the
actions previously transferred to the Northern District of Georgia and assigned to Judge May.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict Litigation,
the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the Northern District of
Georgia for the reasons stated in the order of December 16, 2020, and, with the consent of that court,
assigned to the Honorable Leigh Martin May.

This order does not become effective until it is filed in the Office of the Clerk of the United States District
Court for the Northern District of Georgia. The transmittal of this order to said Clerk shall be stayed 7 days
from the entry thereof. If any party files a notice of opposition with the Clerk of the Panel within this 7íday
period, the stay will be continued until further order of the Panel.



                                                           FOR THE PANEL:

               Jun 02, 2021

                                                           John W. Nichols
                                                           Clerk of the Panel



                          ATTEST: A TRUE COPY
                          CERTIFIED THIS
                                  6/2/2021
                          Date: __________________________

                          JAMES N. HATTEN, Clerk
                                s/ T. Frazier
                          By: ____________________________
                                   Deputy Clerk
    Case
     Case1:20-md-02974-LMM
          1:21-cv-02267-LMM Document 118 Filed06/02/21
                                     17 Filed  06/02/21 Page
                                                         Page22ofof22




IN RE: PARAGARD IUD PRODUCTS LIABILITY
LITIGATION                                                                     MDL No. 2974



                    SCHEDULE CTOí22 í TAGíALONG ACTIONS



  DIST     DIV.       C.A.NO.     CASE CAPTION


CALIFORNIA NORTHERN

  CAN       5         21í03613    Kidron v. Teva Pharmaceuticals, USA, Inc. et al

NEW YORK SOUTHERN

  NYS       1         21í04243    Dimapilis v. Teva Pharmaceuticals USA, Inc. et al
